     Case 2:20-cv-03711-CAS Document 34 Filed 07/20/21 Page 1 of 6 Page ID #:212



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     DENNISE D. WILLETT (Cal. Bar No. 173491)
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section
 5        UNITED STATES COURTHOUSE
          411 WEST FOURTH STREET, SUITE 8000
 6        SANTA ANA, CALIFORNIA 92701
          Telephone: (714) 338-3540
 7        Facsimile: (714) 338-3708
          E-mail:    Dennise.Willett@usdoj.gov
 8
     Attorneys for Plaintiff/Respondent
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               Nos. CV 20-03711-CAS
                                                  SA CR 14-00173-CAS
13             Plaintiff/Respondent,
                                             GOVERNMENT’S OPPOSED EX PARTE
14                   v.                      APPLICATION FOR EXTENSION OF TIME
                                             TO FILE ITS OPPOSITION TO
15   KEITH PRESTON GARTENLAUB,               PETITIONER’S MOTION TO VACATE, SET
                                             ASIDE, OR CORRECT SENTENCE;
16             Defendant/Petitioner.         DECLARATION OF DENNISE D. WILLETT
17

18        Plaintiff/Respondent United States of America, by and through
19   its counsel of record, the United States Attorney for the Central
20   District of California and Assistant United States Attorney
21   Gabe Podesta, hereby files its opposed ex parte application for a
22   court order granting a six-month extension of time, to January 26,
23   2022, for respondent to file its opposition to the motion to vacate,
24   set aside, or correct sentence filed by Defendant/Petitioner KEITH
25   PRESTON GARTENLAUB.
26        This application is based upon the attached declaration of
27   undersigned Assistant United States Attorney Dennise D. Willett, the
28
     Case 2:20-cv-03711-CAS Document 34 Filed 07/20/21 Page 2 of 6 Page ID #:213



 1   files and records in this case, and such further evidence and

 2   argument as the Court may permit.

 3   Dated: July 20, 2021                 Respectfully submitted,

 4                                        TRACY L. WILKISON
                                          Acting United States Attorney
 5
                                          CHRISTOPHER D. GRIGG
 6                                        Assistant United States Attorney
                                          Chief, National Security Division
 7

 8                                              /s/
                                          DENNISE D. WILLETT
 9                                        Assistant United States Attorney

10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:20-cv-03711-CAS Document 34 Filed 07/20/21 Page 3 of 6 Page ID #:214



 1                       DECLARATION OF DENNISE D. WILLETT

 2        1.    I am an Assistant United States Attorney (“AUSA”) in the

 3   Central District of California.       I am the attorney handling the

 4   preparation of the government’s opposition to the motion to vacate,

 5   set aside, or correct sentence filed by Defendant/Petitioner Keith

 6   Preston Gartenlaub (“petitioner”) in Gartenlaub v. United States,

 7   Case No. CV 20-03711-CAS and United States v. Gartenlaub, Case No.

 8   SA CR 14-00173-CAS.     I make this declaration in support of the

 9   government’s ex parte application for an extension of time to file

10   its opposition.
11        2.    On April 22, 2020, petitioner filed a motion to vacate, set
12   aside, or correct sentence pursuant to 28 U.S.C. § 2255 (the
13   “Petition”).   (CV Dkt. 1; CR Dkt. No. 2541).       Petitioner alleges that
14   findings by the Department of Justice Office of the Inspector General
15   (“OIG”) in unrelated cases suggest that the government may have
16   violated its internal policies and procedures during the course of
17   the investigation that gave rise to petitioner’s prosecution,
18   conviction, and sentence.      (See, e.g., Petition at 20 (contending
19   that an OIG report and memorandum suggest a “high likelihood” of a

20   lack of diligence and accuracy on the part of the government in this

21   investigation).)    Petitioner acknowledges that the OIG review

22   documented in the report and memorandum did not include the

23   application the government submitted to the Foreign Intelligence

24   Surveillance Court (“FISC”) in this investigation.          (See id. at 16

25   (noting that the OIG report related to the “Carter Page” case and

26

27        1 Docket citations to Gartenlaub v. United States, Case No. CV
     20-03711-CAS are denoted by “CV.” Docket citations to the underlying
28   criminal case United States v. Gartenlaub, Case No. SA CR 14-00173-
     CAS are denoted by “CR.”
     Case 2:20-cv-03711-CAS Document 34 Filed 07/20/21 Page 4 of 6 Page ID #:215



 1   that the OIG memorandum documents a review of applications submitted

 2   after charges were filed in this matter).)

 3        3.    Petitioner thereafter filed a motion for leave to

 4   supplement the Petition.     (CV Dkt. 11).     In that filing, petitioner

 5   provided the Court correspondence between OIG and petitioner.            (See

 6   id., Exs. C-F.).    These materials document petitioner’s requests for

 7   OIG to review an application submitted to the FISC in the course of

 8   the FBI investigation that gave rise to this case.          (See id., Ex. D

 9   (June 15, 2020 letter from OIG to petitioner describing petitioner’s

10   request that the OIG “investigate a Foreign Intelligence Surveillance

11   Act application the government filed as part of its investigation

12   into the theft of material on Boeing’s C-17 military transport

13   plane”), Ex. F (August 4, 2020 letter from OIG Oversight and Review

14   Division to petitioner’s counsel referencing “the allegations [he]

15   presented”).)    In filing these materials, petitioner argued that the

16   Court should consider the correspondence, and the fact that

17   petitioner and others sought a government investigation by OIG, in

18   evaluating the Petition.     (See id. at 2.)

19        4.    As of July 20, 2021, OIG’s review of allegations petitioner

20   presented to it is ongoing and requires additional time to complete.

21   The government cannot be certain when OIG will complete its review

22   but anticipates that it will continue for at least six months.            The

23   information petitioner presented to the OIG concerns pleadings the

24   government filed with the Foreign Intelligence Surveillance Court.

25   These pleadings and related documents are classified and must be

26   reviewed in OIG office space and a Sensitive Compartmented

27   Information Facility, which is a dedicated space with limited access

28   to ensure the secure processing of classified materials.           The OIG’s

                                            2
     Case 2:20-cv-03711-CAS Document 34 Filed 07/20/21 Page 5 of 6 Page ID #:216



 1   review has been affected by the COVID-19 pandemic and the limitations

 2   it has created on staff accessing and working in OIG office space.

 3   The government submits that the Court should not evaluate the merits

 4   of the Petition because it was filed without first permitting OIG to

 5   complete their review.

 6        5.    Based on the foregoing, the government applies for a six-

 7   month extension of time to file its opposition to the Petition, from

 8   on or before Monday, July 26, 2021, to on or before Wednesday,

 9   January 26, 2022.    Should the Court grant the government’s ex parte

10   application for an extension of time, petitioner’s reply brief shall
11   be filed on or before Friday, February 25, 2022.         If the OIG review
12   is not complete on or before Monday, January 26, 2022, the government
13   will notify the Court and defense counsel and propose further
14   revision to the Court’s briefing schedule.
15        6.    Petitioner was released from custody on or about
16   January 30, 2019.    (See Inmate Locator, available at:
17   https://www.bop.gov/inmateloc/ (last visited January 14, 2021).)
18   Accordingly, petitioner will not suffer prejudice by the requested
19   extension of time.

20        7.    On July 20, 2022, I conferred via email with defense

21   counsel, Tor Eckland, and informed him that the OIG review petitioner

22   requested is ongoing and requires additional time to complete.            Mr.

23   Eckland indicated that petitioner nonetheless opposes the

24   government’s request for a six-month extension to file its opposition

25   to the Petition.    Petitioner opposed the government’s previous

26   extension request, and at that time providing the following

27   rationale: “[OIG] discovered pervasive errors in the FISA Application

28   process is a new material fact that by itself warrants vacating the

                                            3
     Case 2:20-cv-03711-CAS Document 34 Filed 07/20/21 Page 6 of 6 Page ID #:217



 1   conviction or a new trial.      The government repeatedly and falsely

 2   asserted that the FISA process was reliable and this goes directly to

 3   the reliability and credibility of the government’s case and

 4   highlights the injustice of the ex parte review of evidence in this

 5   case contrary to the constitutional norms of our criminal justice

 6   system.”

 7        I declare under penalty of perjury under the laws of the United

 8   States of America that the foregoing is true and correct and that

 9   this declaration is executed at Trabuco Canyon, California, on

10   July 20, 2021.

11                                                  /s/              ______
                                             DENNISE D. WILLETT
12                                           Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
